Notice of Pre-AIA  or AIA  Status
 	The present application 16/864,905, filed on 5/01/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment
Claims 1-20 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 6/21/2022
Drawings
The Drawings filed on 5/01/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2022; 5/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered , for examiner’s response, see discussion below:
35 U.S.C. 112
	In view of applicant’s amendment, remarks, the rejection under 35 U.S.C. 112 as setforth in the previous office action is hereby withdrawn.
35 U.S.C. 101
 	In view of applicant’s amendment, the rejection under 35 U.S.C. 112 as setforth in the previous office action is hereby withdrawn.

a)  At page 10-11, claim 1, applicant argues:
	“Leme, despite use of familiar terms does not disclose or suggest any spect of the claimed subject matter because Leme is not directed in any way to a steam data storage platform”
Examiner’s response:
	Examiner disagrees with the applicant beause the prior art of Leme specifically teaches data structure of elements associated with the data streaming,  Prior art of Leme not only teaches data stream elements with respect to time, but also each element (element 116) loaded into web page to access via web browser of the device, further each object identified with unique identifier, event type identifier, URL identifier (Leme: 0025,0035)thereby each element within a stream of elements contains required data given object in the web page as detailed in fig 3-4

b)  At page 11-12, claim 1,111,17 applicant argues:
“Luthra does not teach hierarchical views of data relationship from data stored…….the combination of Leme, Luthra does not teach or disclose ““...receiving a request to return a hierarchical view on stream data of  a data stream, the request comprising routing key information, wherein the data stream stores an ordered sequence of events according to a flat temporal topology, and wherein a data structure comprises a routing key corresponding to non-temporal event data of an event of the events being stored via the data stream,”……..data structure comprising routing keys, events, and position data for the events of a data stream that stores the events sequentially in the data stream……flat temporal topology…….
Examiner’s response:
 	As to the above argument (b), The prior art of  Leme teaches data structure of stream data particularly stream elements having sequence identifier element 304, object identifier element 306, parent identifier element 308, event type identifier element 310, where streamed data received in a sequential order in real time from each streamed element as detailed in fig 3, 0038. The prior art of Leme teaches data stream identifiers, object identifiers of the web page describes already existing streamed data events allows to share with other applications, as such Leme describes data structure including stream monitoring module, 0015.0056, fig 3-4.  Leme teaches stream elements, sequence identifier that is identifies each object  associated with the event reading the data and/or contain the data, further stream element (element 116) may describe specific URL relation and the object identifier, it is noted that Leme teaches data stream elements monitored to receive the processed to obtain respective web objects from the pages remain unchanged during the process may be stored to allow the recreation of a snapshot of the respective web page (Leme: 0040-0041,0048-0049, fig 6, 0060).  The prior art of Leme teaches stream data structure that including  stream element, object identifier, URL identifier, where object identifier and URL identifier is a unique identifier and the data contained in the parent identifier element 308, further the prior art of Leme teaches data stream elements monitored to receive the processed to obtain respective web objects from the pages remain unchanged during the process may be stored to allow the recreation of a snapshot of the respective web page ig 3-4, 0042-0043m fig 6, 0060.  It is however, noted that Leme does not teach “hierarchical view on stream data”, although Leme teaches data structure including parent identifier element 308 that identifies parent object to the object identifier.  On the other hand, Luthra disclosed “hierarchical view on stream data” (Luthra: 0048-0049,0052, fig 2, fig 4A – Luthra teaches file tree streaming engine showing streaming file tree for objects particularly supports file tree viewing application fig 1B100, element 104,file tree view 176M  corresponds to hierarchal view on stream data.  
 	It is however, noted that Leme, Luthra do not teach “data stream events according to a flat temporal topology”.  On the other hand, Knowles disclosed “data stream events according to a flat temporal topology” (Knowles: Abstract, fig 4 event data stream element 434, 0090, 0127,fig 9A-9B, 0136-0138  - Knowles teaches tracking data known topology that including entities/relationships as metadata of the topology, further fig 9A-9B describes temporal topology view and/or display presenting analytics information based on the relationship data collected from the state of the topology at a specific selected time
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine temporal topology  ie., visualization of the temporal topology graph of Knowles et al., into users of Leme, Luthra because that would have allowed users of Leme, Luthra to navigate temporal topology graph analyzed to capture changed data stream behavior in a computing environment while event data maintained at a service provider (Knowles: 0098-0100) 
	Examiner applies above arguments to claims 11,17, and claims 2-10,12-16,18-20 depend from claim 1,11,17.














Statutory Review under 35 USC § 101
Claims 1-10 are directed to a system and have been reviewed
 	Claims 1-10 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ para 0070-0072,0076,0079-0081, fig 11  of the applicant’s specification referring to physical processor cores

Claims 11-16 are directed to a method and have been reviewed.
 	Claims 11-16 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions

Claims 17-20 are directed to a  machine-readable storage medium, comprising executable instructions that, when executed by a processor of a streaming data storage system, facilitate performance of operations: have been reviewed
 	Claims 17-20 appear to be statutory, as machine-readable storage medium    computer storage medium storing computer-executable instructions as disclosed in        specification ¶ para 0070-0072,0075-0081, fig 11  (specification says non-transitory       ¶ para 0076)






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leme et al., (hereafter Leme), US Pub.No. 2010/0083098 published Apr,2010 Luthra et al., (hereafter Luthra), US Pub.No. 2016/0321287 published Nov,2016 in view of Knowles et al., (hereafter Knowles), US Pub.No. 2019/0057138 published Feb,2019

As to Claim 1,11,17. A system, comprising:
 	a processor; and (Leme: fig 2, element 202 – computing device having processor element 202)
 	“a memory (fig 2, element 204) that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising” (fig 2, 0029, 0052 – Leme teaches computer readable media having memory, processor stores program code and/or executable code to perform streaming operations) :
 	“receiving a request to return a view on stream data of a data stream, the request comprising routing key information” (Leme: 0026,0035,0038,0045-0046, fig 2-3 -  Leme teaches receiving stream element from the browser, plug-in modules via application interface, further stream elements are delivered and received sequentially in real time as shown in fig 3, as an example stream element describing with respect to object and URL identifier where object identifier describes object type);”wherein the data stream stores an ordered sequence of events” (Leme: fig 3,0038 – Leme teaches data structure of stream data particularly stream elements having sequence identifier element 304, object identifier element 306, parent identifier element 308, event type identifier element 310, where streamed data received in a sequential order in real time from each streamed element as detailed in fig 3), “wherein a data structure comprises a routing key corresponding to non-temporal event data of an event of the events being stored via the data stream” (Leme: 0015.0056, fig 3-4 – Leme teaches data stream identifiers, object identifiers of the web page describes already existing streamed data events allows to share with other applications, as such Leme describes data structure including stream monitoring module)
 	“in response to the request, reading the data structure to obtain  the non-temporal event data corresponding to the routing key based on the routing key information” (Leme: 0040-0041,0048-0049, fig 6, 0060 – Leme teaches stream elements, sequence identifier that is identifies each object  associated with the event reading the data and/or contain the data, further stream element (element 116) may describe specific URL relation and the object identifier, it is noted that Leme teaches data stream elements monitored to receive the processed to obtain respective web objects from the pages remain unchanged during the process may be stored to allow the recreation of a snapshot of the respective web page) ; and
	“rendering a display (Leme: 0021, line 1-2), “routingkey corresponding to the non-temporal event data rather than rendering a flat view, data stream (Leme: fig 3-4, 0042-0043m fig 6, 0060 – Leme teaches stream data structure that including  stream element, object identifier, URL identifier, where object identifier and URL identifier is a unique identifier and the data contained in the parent identifier element 308, further the prior art of Leme teaches data stream elements monitored to receive the processed to obtain respective web objects from the pages remain unchanged during the process may be stored to allow the recreation of a snapshot of the respective web page)
 	It is however, noted that Leme does not teach “hierarchical view on stream data”, although Leme teaches data structure including parent identifier element 308 that identifies parent object to the object identifier.  On the other hand, Luthra disclosed “hierarchical view on stream data” (Luthra: 0048-0049,0052, fig 2, fig 4A – Luthra teaches file tree streaming engine showing streaming file tree for objects particularly supports file tree viewing application fig 1B100, element 104,file tree view 176M  corresponds to hierarchal view on stream data.
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine file tree streaming for cloud based shared content particularly maintaining stream file tree directory including file tree metadata of stream objects of Luthra et al., streaming data structure that tracks changes to the respective web page objects of Leme et al., because both Leme, Luthra teaches streaming data in a network environment (Leme: fig 1-2, Abstract; Luthra: Abstract, fig 2), the prior art of Leme specifically teaches stream event data structure including object identifier, parent identifier, event type, URL identifier (Leme: fig 3), while Luthra teaches stream file tree including metadata such as node ID, type, version, permissions, timestamp and like (Luthra: fig 2,0063-0054).  Because both Leme, Luthra teaches stream object data structure, it would have been obvious to use file tree viewing application in the user device that supports not only file tree item metadata stream in a virtual file system (Luthra: fig 5,0094), but also allows user collaboration of files and/or documents in an cloud-based shared content environment (Luthra: fig 1C,0056-0057) , thereby overcome and/or improve  legacy file tree streaming in a virtual file system for a highly collaborative cloud-based environment (Luthra: 0008-0009).   
	It is however, noted that Leme, Luthra do not teach “data stream events according to a flat temporal topology”.  On the other hand, Knowles disclosed “data stream events according to a flat temporal topology” (Knowles: Abstract, fig 4 event data stream element 434, 0090, 0127,fig 9A-9B, 0136-0138  - Knowles teaches tracking data known topology that including entities/relationships as metadata of the topology, further fig 9A-9B describes temporal topology view and/or display presenting analytics information based on the relationship data collected from the state of the topology at a specific selected time
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine temporal topology  ie., visualization of the temporal topology graph of Knowles et al., into users of Leme, Luthra because that would have allowed users of Leme, Luthra to navigate temporal topology graph analyzed to capture changed data stream behavior in a computing environment while event data maintained at a service provider (Knowles: 0098-0100) 

As to Claim 2,12,18, the combination of Leme, Luthra disclosed “wherein the receiving the request comprises receiving a list request, wherein the routing key information in the request specifies a first part of the routing key, and wherein the returning the view comprises listing respective one or more second parts of the routing key as respective one or more events as the event data “(Leme: fig 2-3, 0039-0041).  On the other hand, Luthra disclosed “folder content that corresponds to a folder wherein the returning the hierarchical view comprises listing one or more subfolders with respective one or more events as the event data” (Luthra: 1A3,1B1-1B3, 0042-0044)

As to Claim 3,  the combination of Leme, Luthra disclosed “wherein the receiving the request comprises receiving a list folder content request, wherein the routing key information in the request specifies null or an empty string” (Leme: fig 3, 0046,0049), and  On the other hand, Luthra disclosed “wherein the returning the hierarchical view comprises listing subfolder content and event content of a root folder” (Luthra: 0046-0048).

As to claim 4,  the combination of Leme, Luthra disclosed “wherein the receiving the request comprises receiving a read event request, (Leme: 0031, 0034) wherein the routing key information in the request specifies a full routing key, one or more events associated with the full routing key as the event data associated with the container structure corresponding to the full routing key ” (fig 2-3, 0039-0040),  and 
On the other hand, Luthra disclosed “wherein the returning the hierarchical view comprises listing one or more events (Luthra: 0056-0057, fig 1C) 

As to Claim 5,  the combination of Leme, Luthra disclosed “wherein the event data comprises two or more events, wherein the data structure comprises stream position data for each of the two or more events, and wherein the operations further comprise sorting the events by respective stream position data” (Leme: 0049-0051)
On the other hand, Luthra disclosed “ stream position data before returning the hierarchical view of the data stream” (Luthra: 0050,0064,0069)

As to Claim 6,  the combination of Leme, Luthra disclosed “wherein the data structure is a first data structure, and wherein the operations further comprise maintaining a second data structure that relates respective routing keys to respective event positions in the data stream,” (Leme: 0043-0046); “wherein the respective event positions in the data stream are embodied, as a result of the events having been sequentially written into data stream as a function of time (Leme: 0019, 0025,0033,0037 – Leme teaches data stream objects describes nature of web page because stream of elements operation received from the browser.  The prior art of Leme also teaches monitoring module tracking the data stream with respect to predetermined time); “ wherein the respective event positions for a respective routing key identify a respective first position in the data stream of a least recent event associated with the respective routing key and a respective second position in the data stream of a most recent event associated with the respective routing key” (Leme: 0045-0049).  On the other hand, On the other hand, Knowles disclosed “data stream embodied in the flat temporal topology” (Knowles: Abstract, fig 4 event data stream element 434, 0090, 0127,fig 9A-9B, 0136-0138  - Knowles teaches tracking data known topology that including entities/relationships as metadata of the topology, further fig 9A-9B describes temporal topology view and/or display presenting analytics information based on the relationship data collected from the state of the topology at a specific selected time

As to Claim 7, the combination of Leme, Luthra disclosed  “wherein the event data comprises two or more events, and wherein the operations further comprise accessing the second data structure based on the routing key to evict one or more least recent events from the first data structure” (Leme: 0045-0046, 0051-0052).

As to Claim 8,  the combination of Leme, Luthra disclosed  “wherein the data stream is associated with a stream cut, wherein the data stream is truncated to remove events based on the stream cut,” (Leme: 0026,0031) and wherein the operations further comprise, accessing the second data structure based on the stream cut to remove event data from the first data structure that correspond to truncated events, and to modify event position data in the second data structure” (Leme: 0050-0051,0055).

As to Claim 9,16 the combination of Leme, Luthra disclosed , “wherein the event data exceeds a resource limitation, and wherein the returning the hierarchical view of the data stream comprises providing a sliding window of event data that does not exceed the resource limitation” (Luthra: 0049-0051)

Claim 10,15,20  the combination of Leme, Luthra disclosed  “wherein the maintaining the data structure comprising the routing keys for the data stream” (Leme: 0040-0041) On the other hand, Luthra disclosed “maintaining a hierarchical data index” (0079-0080).

As to claim 14,  the combination of Leme, Luthra disclosed  “wherein the data structure is a first data structure, (Leme: fig 3) and wherein the stream browser further maintains a second data structure (Leme: fig 4) that relates the routing key to a first stream position of a least recent event associated with the routing key and a second stream position of a most recent event associated with the routing key (Leme: fig 2-3, 0015, 0039-0040,0056)

As to claim 19, the combination of Leme, Luthra disclosed “wherein the receiving the request comprises receiving a read event request, (Leme: 0031, 0034), “wherein the routing key information in the request specifies a full routing key, and wherein the listing the sorted events associated with the full routing key (Leme: 0040-0041,0048-0049).  
On the other hand, Luthra disclosed “returning the hierarchical view comprises listing the sorted events” (Luthra: 0048-0049,0052, fig 2, fig 4A)

Conclusion

The prior art made of record
a.  	US Pub. No.  2010/0083098 is directed to streaming data in the stream browser application 
b. 	US Pub. No. 2016/0321287 is directed to stream file tree structure in virtual file system supported in cloud-based shared content environment
c. 	US Pub.No. 2019005713 is directed to temporal topology graph

 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure






Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.













THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154.